Citation Nr: 0524795	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-08 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for pleural disease 
secondary to exposure to asbestosis, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's pleural disease manifests with pleural 
thickening, mild restrictive ventilatory effect, and pre-
bronchodilator forced vital capacity (FVC) of 75.91 percent 
predicted, post-bronchodilator of 77.37 percent predicted, 
and diffusion capacity of the lung for carbon monoxide by 
single breath method (DLCO (SB)) of 107.17 percent predicted.

2.  FVC of 50 to 64 percent predicted or DLCO (SB) of 45 to 
55 percent predicted has not been more nearly approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for 
pleural disease secondary to exposure to asbestosis have not 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6899-6833 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA duty to notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) (RO) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Upon receipt of the veteran's May 2001 application for an 
increase, the RO provided him with a June 2001 VCAA notice 
letter.  The June 2001 VCAA letter was deficient in that it 
failed to notify the veteran of the evidence required to 
substantiate his claim for an increase, and it did not 
instruct him to submit any evidence in his possession which 
related to his claim.  These type notice-compliant   errors, 
if specifically pled or asserted by the veteran, have the 
natural effect to produce prejudice unless VA demonstrates 
the veteran was not in fact prejudiced by the error.  
Mayfield, 19 Vet. App. at 122.  The Board finds that the 
evidence shows that the veteran was not prejudiced by the 
non-compliant June 2001 notice and that any error which 
resulted from it was cured by subsequent actions.

First, the veteran submitted supporting medical evidence with 
his application for increase, which raises the reasonable 
inference that he in fact knew from previous experience that 
he needed evidence which showed his disease had increased in 
severity, and that he submitted all related evidence in his 
possession.  Second, the adjudication of his claim was not 
entirely adverse, in that he received an increase in his 
disability rating, albeit less than the maximum.  Third, the 
reasons and bases of the October 2002 Statement of the Case 
(SOC) specifically explained to the veteran what the evidence 
must show in order to establish an increased rating and that 
he was to submit all related evidence in his possession.  
Fourth, an internal RO memorandum reflects evidence that the 
veteran was not misled by the June 2001 letter, in that it 
was related that the veteran referenced the June 2001 letter 
in his assertion that he had additional evidence which the 
examiner did not review.  Further, the veteran was provided a 
fully content-complaint VCAA notice in a March 2004 letter.  
The evidence of record reflects that it was not returned as 
undelivered and that there was no response by the veteran.  
The evidence of record clearly shows that the veteran was not 
prejudiced by the initial non-compliant letter.  Thus, the 
error is shown to be harmless, plus VA cured any error by 
providing a content-compliant notice during the appeal 
period.  While the March 2004 letter, though content-
compliant, was not time-compliant, the evidence of record 
shows no prejudice from any time-of-notice error, and neither 
the veteran nor his representative has asserted any.  See 
Mayfield, 19 Vet. App, at 123.

VCAA duty to assist

The RO obtained the veteran's VA treatment records and 
arranged for appropriate examinations throughout the appeal 
period.  The Board notes that, in the Informal Hearing 
Presentation, the veteran's representative asserts that the 
February 2004 examination was inadequate for rating purposes, 
as shown by two deficiencies: the claim file was not provided 
to the examiner as part of the examination; and that only one 
of three methods for measuring the veteran's lung disorder, 
the FVC, was employed.  See DC 6833.

The Board rejects the representative's assertions and finds 
that the February 2004 examination is in fact adequate 
purposes.  As will be set forth in the discussion below on 
the applicable law, it is the current severity of a disorder 
or disability which receives priority.  Thus, while the claim 
file may have been of benefit to the examiner, his report of 
examination reflects that he provided a thorough examination 
and rendered a diagnosis of the current severity of the 
veteran's lung disorder.  Further, the examination report 
reflects that the examiner specifically compared the 
veteran's current state to the prior examination of 2002, so 
it is apparent that he had access, inferentially, 
electronically, to the prior examination.  As concerns the 
measurements taken, the February 2004 report of examination 
reflects that the veteran's representative is mistaken as to 
the number of measurements taken.  The representative asserts 
that the 86 percent DLCO (SB) value reflected in the April 
2002 rating decision was in fact a value from the pulmonary 
function test (PFT) administered in 2002, the March 2004 
supplemental SOC (SSOC) repeated the mistake, and that no 
DLCO (SB) measurement was taken at the February 2004 
examination.  The Board also rejects this assertion and finds 
no prejudice to the veteran.  The February 2004 examination 
report explicitly reflects a DLCO (SB) value of 107.17 
percent.  Thus, while the SSOC did parrot the 2002 DLCO (SB) 
value from the April 2002 rating decision, it also set forth 
the values reflected in the February 2004 examination report.  
In light of the mechanical application of the values in the 
Diagnostic Codes which rate lung disorders, the Board is not 
precluded from conducting a meaningful appellate review of 
the veteran's appeal.  This also is the case in light of the 
fact that the February 2004 examination report does not 
reflect that the veteran's maximum exercise capacity was 
measured.  The Board notes will address this further in the 
Analysis section of the decision.

Except for the representative's assertion related to the 2004 
examination, neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there is a request for assistance that was not acted on.  
All records obtained or generated have been associated with 
the claim file.  Thus, the Board finds that the RO has 
complied with the duty to assist the veteran with the 
development of his claim, 38 C.F.R. § 3.159(c), and that he 
has received proper VA process, in that he has meaningfully 
participated in the adjudication of his claim.

Factual background

An October 1994 rating decision granted the veteran service 
connection with a 10 percent evaluation.  In support of his 
May 2001 application for an increase, the veteran submitted a 
January 2000 VA PFT which reflected FVC of 71.5 percent 
predicted and DLCO (SB) of 100.6 percent.  He also submitted 
a December 2000 report from David Christian, M.D., in which 
he opined that the veteran's lung disorder had remained 
unchanged during the prior year.  He had a small airway 
dysfunction and peak flows elevated as related to FVC.  A 
September 2000 PFT showed FVC of 83 percent predicted and 
DLCO (SB) of 97 percent.
The March 2002 examination report reflects that the veteran 
related that he quit smoking 20 years earlier and that he 
could walk about one-half mile at a normal pace before he 
experienced shortness of breath.  He denied cough, chest 
pain, or hemoptysis, and he took no pulmonary medication.  
Physical examination revealed his chest to be clear, heart 
normal, and his chest x-ray showed increased markings and 
bilateral pleural thickening.  The PFTs revealed a mild 
restriction with FVC of 72.7 percent predicted, and a mild 
gas exchange impairment.  There was no airways obstruction.  
DLCO (SB) was 86 percent.  The examiner observed that the 
veteran's disorder manifested with mild restrictive changes 
on the PFT which could be due to either asbestosis or his 
obesity, and that the degree of his impairment was mild.  The 
April 2002 rating decision increased the veteran's evaluation 
from 10 percent to 30 percent.

The February 2004 examination report reflects that the 
veteran related that his symptoms had increased, in that he 
had a more productive cough and dyspnea on exertion, but he 
denied any anorexia, hemoptysis, weight gain or loss, and he 
was not asthmatic.  He still was not taking any pulmonary 
medication.  The report reflects that the examiner reviewed 
the 2002 PFT and a May 2002 CT scan which showed chronic 
lower lung field changes bilaterally but no active pulmonary 
process, and there was no radiological evidence of 
asbestosis.  Physical examination of the chest revealed 
marked course breathing sounds at base, otherwise it was 
clear.  There was no wheezing, rhonchi, or rales.  Cardiac 
examination revealed normal sinus rhythm, no murmur, gallop, 
or friction rub.  PFT revealed FVC of 77.37 percent predicted 
and DLCO (SB) of 107.17 percent.  The examiner observed that 
the PFT showed the veteran had mild restrictive ventilatory 
defect, normal diffusion capacity, and that there was no 
change as compared to the 2002 test.  The chest x-ray showed 
some pleural thickening and no parenchymal disease.  The 
examiner rendered a diagnosis of restrictive lung disease and 
noted that the veteran related that he was progressively 
getting more shortness of breath and fatigue, and he was 
unable to walk as well as he did two or three years earlier.

In his notice of disagreement, the veteran asserted that his 
claim was "denied" because he had "new evidence" which he 
tried to show the examiner at the 2002 examination, but the 
examiner refused to look at it.  Subsequent contact of the 
veteran revealed that he reportedly had evidence he received 
from his VA provider.  The Board notes the January 2000 PFT 
results were provided the veteran from the VA facility where 
he is treated, and he showed the examiner at the 2004 
examination medical reports from his initial diagnosis.  
Thus, the Board finds that all the veteran desired considered 
has been considered.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  The fact that a 
claimant is awarded a rating increase less than the maximum 
allowable does not dismiss an appeal.  An application for an 
increased rating is deemed to be for the maximum allowable.  
AB v. Brown, 6 Vet. App. 35 (1993).

Analysis

The veteran's initial grant of service connection rated his 
pleural disease under DC 6899-6802, pneumoconiosis, 
unspecified.  See 38 C.F.R. § 4.97, DC 6802 (1994).  The 
rating criteria for respiratory disorders were changed in 
October 1996, and a separate rating code assigned for 
asbestosis.  See 61 Fed. Reg. 46,720, 46,725 (September 5, 
1996).  The April 2002 rating decision changed the veteran's 
DC and evaluated the veteran's pulmonary disease analogously 
under hyphenated DC 6899-6833 for asbestosis.  See 38 C.F.R. 
§ 4.20; see also 38 C.F.R. § 4.27 (A hyphenated code is used 
when a rating under one diagnostic code requires the use of 
an additional diagnostic code to identify the basis for the 
evaluation).

The applicable rating criteria for asbestosis provides that, 
FVC less than 50 percent predicted, or; DLCO (SB) less than 
40 percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with cardio-respiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy, warrants an evaluation of 
100 percent.  38 C.F.R. § 4.97, DC 6833.  FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55-percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardio-respiratory 
limitation, warrants an evaluation of 60 percent.  Id.  FVC 
of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 
percent predicted, warrants an evaluation of 30 percent.  Id.

The PFTs of record conducted between 2000 and 2004 reflect 
that the veteran's FVC values have been well in excess of 65 
percent, and his DLCO (SB) values have been well above 55 
percent, which shows his pleural disease to more nearly 
approximate a 30 percent evaluation.  38 C.F.R. §§ 4.3, 4.7, 
DC 6833.  His pleural disease does not warrant a higher, 60 
percent, evaluation, as his PFT results show that it has not 
more nearly approximated a FVC value of 64 percent or less or 
DLCO value of 55 percent or less.  Id.

As reflected in the discussion on the duty to assist above, 
the veteran's representative cited the Board to the fact 
that, in addition to the FVC and DLCO (SB) values, the rating 
criteria provide a third basis on which asbestosis disability 
may qualify for a 60 percent rating, which is by manifesting 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardio-respiratory limitation.  As asserted 
by the representative, neither of the examination reports nor 
the PFT reports reflect that the veteran's maximum exercise 
capacity was evaluated.  Nonetheless, the Board finds that 
the evidence of record sufficiently preponderates against a 
60 percent evaluation notwithstanding the absence of a 
maximum exercise capacity measurement.  The Board makes this 
finding because, even if one manifests a capacity of 15 to 20 
ml/kg/min oxygen consumption, one must also manifest cardio-
respiratory limitation.  The examination reports reflect that 
the physical examinations showed the veteran's heart to be 
normal and his restrictive impairment mild.  Thus, there is 
no credible evidence to suggest that the veteran's asbestosis 
would more nearly approximate a higher rating under the 
rating criteria for maximum exercise capacity measurement.  
38 C.F.R. § 4.7.


ORDER

Entitlement to an increased rating for pleural disease 
secondary to exposure to asbestosis is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


